                                         THE UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF OHIO

                    IN RE:                                            )   CHAPTER 13
                                                                      )   CASE NO: 21-50345
                    Mihail Papaioan                                   )
                                                                      )   ALAN M. KOSCHIK
                                                                      )   BANKRUPTCY JUDGE
                                                DEBTOR(S)             )
                                                                      )   TRUSTEE’S MOTION TO DISMISS AS
                                                                      )   DEBTOR(S) HAS FAILED TO PROVIDE
                                                                      )   INFORMATION
                                                                      )

                        Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby requests an order of
                    dismissal of this case pursuant to 11 USC Section 1307 (c)(1), (c)(3), (c)(4). The Trustee
                    states the following:

                        1. The Petition was filed on 03/05/2021.

                        2. The monthly Plan payments are $0.00.

                       3. As of the date of this motion, payments into the Plan total $0.00.

                       4. The Debtor(s) has failed to file or has filed incomplete and/or inaccurate documents
                          with the Court.

                       5. Without complete and accurate documents, the Trustee cannot perform his duties as
                          required by 11 USC Section 1302, including determining if the case should or should
                          not be recommended for confirmation.

                       6. In order to prepare for the 341 meeting, the Trustee needs these documents no later
CHAPTER 13                than five business days prior to the 341 meeting scheduled for 4/22/2021.
Keith L. Rucinski
     Trustee            Attorney Disclosure Statement, Chapter 13 Plan, Employee Income Records, Means Test,
Akron, OH 44308         Schedules A/B-J, Statement of Financial Affairs, Summary of Assets and Liabilities were all
 (330)762-6335          due by 03/19/2021.
       Fax              Order Granting Motion to Extend Time Until 4/2/2021 and Order Granting Motion to Extend
 (330)762-7072
                        Time Until 4/16/2021 were filed; incomplete filings are still not filed.




              21-50345-amk        Doc 14      FILED 04/19/21        ENTERED 04/19/21 08:19:43              Page 1 of 3
                                                                 NOTICE

                    Pursuant to 11 US § 102, unless a party in interest requests a hearing on this pleading,
                    the Court may grant the relief requested without a hearing or further notice.

                    Pursuant to Rule 2002, parties that want to be heard on this matter must file a
                    response to this pleading within 21 days from the date in the below certificate of
                    service.

                    The response must be filed with the US Bankruptcy Court at:

                                                                   US Bankruptcy Court
                                                                    2 South Main Street
                                                           455 John F. Seiberling Federal Building
                                                                  Akron, OH 44308-1810

                    In addition to filing a response with the Court, parties requesting a hearing must serve
                    all parties in the below certificate of service either through the mailing address
                    provided or, where applicable, by the Court’s Electronic Filing System (ECF).




                    Respectfully submitted,


                    /s/ Keith L. Rucinski
                    Keith L. Rucinski,Chapter 13 Trustee
                    Ohio Reg. No. 0063137
CHAPTER 13          Joseph A. Ferrise, Staff Attorney
Keith L. Rucinski
     Trustee
                    Ohio Reg., No 0084477
Akron, OH 44308     Akron, OH 44308
 (330)762-6335      Tel 330.762.6335
       Fax
 (330)762-7072      Fax 330.762.7072
                    krucinski@ch13akron.com
                    jferrise@ch13akron.com




              21-50345-amk        Doc 14      FILED 04/19/21      ENTERED 04/19/21 08:19:43          Page 2 of 3
                                                   CERTIFICATE OF SERVICE

                           I hereby certify that on 04/19/2021, the following were served a copy of this
                    pleading:

                    Via Regular Mail

                    Mihail Papaioan
                    735 Neal Road
                    Akron, OH 44312

                    Via ECF

                    REBECCA J SREMACK ESQ (rebecca@sremacklaw.com)
                    Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                    Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                    Date of Service: 04/19/2021                   By: J. Neunz
                                                                  Office of the Chapter 13 Trustee




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              21-50345-amk        Doc 14    FILED 04/19/21       ENTERED 04/19/21 08:19:43           Page 3 of 3
